Title: Abigail Adams to John Adams, 3 September 1780
From: Adams, Abigail
To: Adams, John



My Dearest Friend

Sepbr. 3 1780


By a Vessel of my unkles bound to Bilboa I write you a few lines, and commit them to the care of our Friends Gardoqui to whom I have written for a few small Articles, and desired them to draw upon you for pay, but the demand will not amount to more than 20 dollors I think.
Tho I have been so unfortunate as to have my Trunk left in France, and the Alliance arrive safe here without it, to the no small dissapointment of our Friends, yet I know you will be full as much so. You have I know taken as much pains to forward it as you possibly could: to the dissentions on Board the Ship, and to no other cause is the dissapointment oweing. I could wish if it should not be shiped before this reaches you that it may wait, and come in Sampson if he is arrived: if he has, you have the Resolve of Congress which you wrote for and which will render you comfortable, till some other plan can take place. I have not been able to procure the Bills which are due to you from Congress. Shall forward them as soon as I receive them.
All your Letters are come safe to hand, as well as the presents you mention, except that by Mr. Wharton, who waits to come in Jones. I find you can greatly benifit me in this way. The chintz by Mr. Brown was very good and not dear as you Imagined.
This Gentleman spent a day with me, I was much pleased with his modesty and affability. Mr. Lee did me the Honour of keeping the Sabbeth with me. I expect an other visit from him when he returns from Plimouth where he is now gone.
This is a Great and important day in the political System of this State. Mr. Bowdoin has merrit and integrity, all the judicious people will vote for him, but popular Clamour will elect an other, who ought to forfeit every vote, by the low mean Arts he has taken to procure them. I could tell you many, if prudence did not restrain me, yet nothing that would surprize you, for you know every Avenu of his vain Heart. Give an extensive cord, and you know the adage.
We have a Melancholy prospect about us. The most severe drought known for many years, has cut of our grass, our corn and our Gardens. Yesterday we had a plentifull rain, and the first since the begining of May. Many persons have been obliged to give Hay to their cattle for more than a month, but in the midst of this calimity we have a general time of Health.
No News stiring. General Washington has the best Army that he has had since the commencment of the war, yet tis like to be a very inactive campaign. The arrival of Graves fleet so soon after that of our Allies, put a stop to every measure which had been concerted for the Benifit of these States and at an amazeing expence we are keeping a defensive army.

Tis true our Enemies have done nothing since the takeing of Charlestown, but we ought to have balanced accounts with them. I shall not write to my dear Sons now on account of the postage. You will remember me to them, and let Mr. Dana know that his family are well, Mr. Thaxter too.
I wrote you in May, an account of the death of sister Adams. If this vessel should not sail immediately will enclose a list of our Great folks. I know you will be earnest to hear.—Pray write to me by every opportunity. I shall omit none to you. Your Letters are the cordials which keep my Spirits alive. Ever believe me with the tenderest sentiments of affection and Regard your

Portia


PS Unkle Smith thinks you neglect him that you did not write him by the Alliance—says he wont write again.

 

Sepbr.4

I open my Letter to tell you the votes of this Town. Mr. Bowdoin 11, Mr. Hancock 75 as chief. General Warren 75, Lieut. Governor, only 3 scattering for any other person. Modest merrit—coy Nymph—how is she slighted.
